On December 4, 1935, this appeal was dismissed because the record showed no sentence. A motion to reinstate the appeal was filed on December 7, 1935, accompanied by a certified copy of the sentence referred to. On January 8, 1936, the case was again considered, the appeal was reinstated and the judgment of the trial court was affirmed. No statement of facts was found in the record filed within the time allowed by statute. Appellant now moves for a rehearing, insisting that the failure to have the statement of facts filed within the time allowed by law was not chargeable to him.
The motion for new trial in this case was overruled on December 31, 1934. Under our law, Art. 760, C. C. P., appellant had ninety days within which to have his statement of *Page 25 
facts filed in the court below. The record shows that on January 30, 1935, appellant filed his pauper's affidavit in due form. In his motion for rehearing he asserts that during the interval between January 30, 1935, above referred to, and March 31, 1935, he was using every possible effort to secure the money to pay for a statement of facts. It is further stated that on March 31, 1935, appellant went to Stephenville, Texas, the home of the trial judge, for the purpose of having him "Pass on said affidavit," but the judge could not be reached, and on that date appellant addressed a letter to the judge asking him to pass on same. It appears that the trial judge did not receive this letter until April 6, 1935, it being made to appear that he was engaged in the conduct of a term of his court in Palo Pinto County, which fact the judge asserts was known to appellant's counsel.
Computation of the time from the overruling of appellant's motion for new trial shows the expiration of the ninety day period to be on April 1, 1935. It is to be regretted that the affidavit of appellant's inability to pay the cost of the statement of facts was not brought to the attention of the trial court so as that he might be given an opportunity to make an order directing the preparation of such statement without pay as is provided by law. It is unquestionably true that times for holding court in the different counties presided over by the judge of the court below, are fixed by statute and known to the legal profession. We are not able to say that the mailing of a letter at Granbury in Hood County on March 31st, — one day before the expiration of the ninety day period allowed by law for the filing of statement of facts, — could be held by us sufficient diligence on the part of appellant. The requirements of the statute are fixed and well known, and we are impelled to hold that diligence would have required earlier and more zealous effort on the part of appellant's counsel to bring to the attention of the court below said affidavit.
The motion for rehearing is overruled.
Overruled.